PER CURIAM.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding involving an invention covering drinking fountains for stock. The opinion of the Examiner of Interferences contains a full and very careful discussion of every phase of the evidence. The Examiners in Chief likewise have thoroughly and satisfactorily considered this evidence; as has the Assistant Commissioner. We have examined the record, in the light of the briefs, oral arguments, and decisions of the Patent Office, and, being convinced of the correctness of the conclusion reached, and that further discussion is unnecessary, affirm the decision appealed from.